Citation Nr: 1333849	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals, fusion, left (minor) wrist, rated as 20 percent disabling prior to May 2, 2005.

2.  Entitlement to an increased rating for post-operative residuals, fusion, left (major) wrist, rated as 30 percent disabling since May 2, 2005.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the Huntington, West Virginia RO denied a rating in excess of 20 percent for post-operative residuals, fusion, left (minor) wrist, and denied service connection claims for posttraumatic stress disorder (PTSD) and a seizure disorder.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007 by the Atlanta RO.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In August 2009, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, to accommodate the Veteran's request for a hearing before the Board to be held at the RO (Travel Board hearing).

In February 2010, the Veteran testified during a Travel Board hearing before Veterans Law Judge (VLJ) Mary Gallagher.  A transcript of that hearing is of record.  At this hearing, the Veteran withdrew from appeal the service connection claims for PTSD and a seizure disorder.

An August 2010 Board decision formally dismissed from appeal the service connection claims for PTSD and a seizure disorder.  The claim for an increased rating for service-connected postoperative residuals of the left wrist was remanded, inter alia, for referral for the assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1). 

An April 2011 RO rating decision, inter alia, awarded service connection for bilateral hearing loss and assigned a 100 percent schedular rating effective February 10, 2010.

In a Memorandum dated July 2011, the Director, Compensation and Pension Service found that the Veteran's service-connected left (minor) wrist became the dominant hand following amputation of right hand digits on May 2, 2005.  The Director, Compensation and Pension Service found that a 30 percent rating was warranted for the left (now major) wrist effective May 2, 2005.  It was also determined that the Veteran was not entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

A November 2011 RO rating decision implemented the July 2011 determination by the Director, Compensation and Pension Service by awarding a 30 percent rating for the Veteran's service-connected left (major) wrist disability effective May 2, 2005.

Although the Veteran has been awarded a 30 percent rating for the left wrist disability effective May 2, 2005, as higher ratings are assignable before and after that date, and a veteran is presumed to seek the maximum rating for a disability, the appeal now encompasses the matter set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, while the Veteran has been awarded a 100 percent schedular evaluation effective February 10, 2010, the Veteran is presumed to seek entitlement to TDIU prior to February 10, 2010 and the issue of whether his left wrist disability after February 10, 2010 could be deemed productive of unemployability is potentially relevant for purposes of entitlement to special monthly compensation.  See generally Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, this claim remains on appeal.

In August 2012, the Board remanded this case to the RO, via the AMC in Washington, DC, for additional development.  After attempting to comply with the Board's remand directives, the RO readjudicated the claim (as reflected in a March 2013 supplemental SOC (SSOC)).  As the RO has not complied with the Board's remand directives, the appeal is again remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final note, a review of the Virtual VA electronic records storage system reflects additional, relevant documents which are not associated with the paper claims folder.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

In the August 2012 remand, the Board discussed the Veteran's contentions of potential neurologic impairment due to service-connected post-operative residuals of left wrist fusion.  Notably, the record reflects that the Veteran underwent a posterior interosseous nerve (PIN) neurectomy in August 2010.  The Board directed that the Veteran be afforded VA examination which identified any nerve(s) affected, whether the impairment resulted in complete or incomplete paralysis of the nerve affected and, if incomplete paralysis resulted, to opine whether such impairment was mild, moderate, moderately severe or severe in degree.

An August 2012 VA examination report identified the Veteran as having a loss of sensation on the left wrist dorsum and the distal wrist crease as well as having no sensation in the palm and dorsum of the hand and fingers.  The Veteran had lost finger dexterity.  Unfortunately, the VA examiner did not identify the nerve(s) affected and did not provide opinion regarding the severity of paralysis in terms of mild, moderate, moderately severe, severe or complete in degree.  Additionally, the RO's readjudication of the claim in the March 2013 SSOC did not address whether a separate or higher rating was warranted for the neurologic deficits.  Thus, remand is required to ensure compliance with the Board's August 2012 remand.  See Stegall, 11 Vet. App. at 271.

Additionally, the Board's August 2012 remand instructed the RO to readjudicate the increased rating claim for the left wrist disability with consideration of the provisions of 38 C.F.R. § 3.383(a)(4) pertaining to paired extremities, to include providing the Veteran notice of 38 C.F.R. § 3.383(a)(4) in the SSOC.  The RO did not consider the applicability of 38 C.F.R. § 3.383(a)(4) and did not cite 38 C.F.R. § 3.383(a)(4) in the SSOC.  Thus, remand is also required to ensure compliance with the Board's August 2012 remand on this aspect of the claim.  See Stegall, 11 Vet. App. at 271.

Prior to obtaining any further examination in this matter, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The Veteran receives pertinent treatment at the Birmingham, Alabama VA Medical Center (VAMC).  These records were last updated on August 7, 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Birmingham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 7, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Birmingham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 7, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Notify the Veteran of the criteria of 38 C.F.R. § 3.383(a)(4) pertaining to paired extremities.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of all pertinent Virtual VA records, should be forwarded to the August 2012 VA examiner for an addendum opinion. 

Identify the nerve(s) affected in the Veteran's left wrist/hand, and state whether the impairment results in complete or incomplete paralysis of that nerve.  If it results in incomplete paralysis state whether it is mild, moderate, moderately severe, or severe.  In addressing the above, identify the functions which is affected by such paralysis.

If the August 2012 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo another VA examination by an appropriate medical professional.  


Under such circumstances, the entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies, to include neurological studies, must be performed and all findings must be reported in detail. 

The examiner should specifically address the following:

      a)  List all orthopedic impairment caused by the service-connected left wrist disability.  In this regard, state whether any ankylosis found is considered to be favorable or unfavorable.  If favorable ankylosis is found state whether it more nearly approximates 20 to 30 degrees of dorsiflexion.  If ankylosis in any other position except favorable is found, please state so.  Also state whether the service-connected left wrist disability results in unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation;

      b)  State whether the service-connected left wrist disability results in any neurological impairment.  If so, identify the nerve(s) affected, and state whether the impairment results in complete or incomplete paralysis of that nerve.  If it results in incomplete paralysis state whether it is mild, moderate, moderately severe, or severe.  In addressing the above, identify the functions which is affected by such paralysis;

      c)  State whether the impairment caused by the service-connected left wrist disability results in loss of use of the left hand; and

      d)  Identify the occupational impairment caused by the service-connected left wrist disability.  In this regard, identify its impact on the Veteran's ability to obtain and retain a substantially gainful occupation, including sedentary and manual positions.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached-in particular, with respects to items a) through d) above-in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority.  The RO must specifically consider whether the Veteran is entitled to a higher and/or separate rating for any neurological impairment of the left wrist/hand, and specifically consider the provisions of 38 C.F.R. § 3.383(a)(4) pertaining to paired extremities.

8.  If the benefit sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The provision of 38 C.F.R. § 3.383(a)(4) should be included in the SSOC, as well as all other applicable laws and regulations.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

